UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-2472


ROXANNE R. JACKSON,

                Plaintiff - Appellant,

          v.

BAYVIEW LOAN SERVICING, LLC,

                Defendant – Appellee,

          and

CITIFINANCIAL MORTGAGE COMPANY,

                Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Anthony John Trenga, District
Judge. (1:15-cv-00871-AJT-MSN)


Submitted:   September 8, 2016           Decided:   September 26, 2016


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher E. Brown, THE BROWN FIRM PLLC, Alexandria, Virginia,
for Appellant. Jonathan S. Hubbard, Sarah Warren Smith, TROUTMAN
SANDERS LLP, Richmond, Virginia; Jason E. Manning, TROUTMAN
SANDERS LLP, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Roxanne      R.   Jackson      appeals       the   district    court’s    order

granting Appellee’s motion to dismiss her amended complaint under

Fed. R. Civ. P. 12(b)(6).               We have reviewed the record and the

parties’    briefs     on   appeal,      and   we   find   no   reversible    error.

Accordingly, we affirm the district court’s order.

     We review de novo the grant of a motion to dismiss under Rule

12(b)(6).       King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016).

In reviewing the dismissal, we “may consider additional documents

attached to the complaint or the motion to dismiss so long as they

are integral to the complaint and authentic.” Id. at 212 (citation

and internal quotation marks omitted).                  “To survive a motion to

dismiss,    a    complaint       must   contain     sufficient     factual    matter,

accepted as true, to ‘state a claim to relief that is plausible on

its face.’”      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                     “Bare

legal conclusions are not entitled to the assumption of truth and

are insufficient to state a claim.”                     King, 825 F.3d at 214

(citations and internal quotation marks omitted).

     Jackson      seeks     to    retain   possession      of   real   property   in

Virginia after she defaulted on her mortgage loan and the property

was sold at a foreclosure sale to Appellee.                 Appellee was not the

original lender on Jackson’s deed of trust, but prior to her

default, an assignment of mortgage was executed and recorded that

                                           2
assigned the lender’s rights in the deed of trust to Appellee.

After Jackson defaulted on her loan, Appellee appointed substitute

trustees, and the property was sold.

     In this action, Jackson seeks to challenge the assignment to

Appellee.   However, under Virginia law, only a party or intended

beneficiary of a contract or instrument has standing to sue on the

contract or instrument.         See Va. Code Ann. § 55-22; Kelley v.

Griffin, 471 S.E.2d 475, 477 (Va. 1996); see also Buzbee v. U.S.

Bank, N.A., 84 Va. Cir. 485 (2012) (holding borrowers lacked

standing to challenge assignment of deed of trust).                      Because

Jackson   does   not   allege   that       she   was   a   party   or   intended

beneficiary of the assignment, we conclude that she lacks standing

to challenge the assignment in this case.

     Notwithstanding Virginia precedent, Jackson argues that we

should apply the rule announced by the California Supreme Court in

Yvanova v. New Century Mortg. Corp., 365 P.3d 845 (Cal. 2016),

that when a challenged assignment is void as opposed to merely

voidable, the borrower does not lack standing to sue for wrongful

foreclosure.     However, even if we were inclined to apply another

state’s rule, we conclude that Jackson fails to allege facts

showing a “void” assignment.

     We therefore affirm the district court’s order.               We dispense

with oral argument because the facts and legal contentions are



                                       3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                     4